DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the claims recites:
1. An elementary device for coherently recombining a first elementary beam (F1) and a second elementary beam (F2) that are obtained by sampling an incident beam (Fid) having undergone a distortion and the spectrum of which comprises M wavelengths (1, 2,..M) each forming a channel for conveying information, said distortion having induced a delay (R12) between said first and second elementary beams, the elementary device comprising: 
a first input (Input1) and a second input (Input2), into which are respectively injected the first elementary beam (F1) and the second elementary beam (F2) to be recombined, 
an output (Out) that delivers an output beam corresponding to the coherent recombination of the first and second elementary beams, 
a delay line (DL) placed on one of the paths of said elementary beams and configured to induce a variable delay on said path, 
a variable coupler (VC) comprising a first 2x2 combiner (Comb), a phase modulator (PS) and a second 2x2 combiner (Comb'), 
the second combiner having a main output that forms the output (Out) of the elementary device and that delivers said output beam and a complementary output (Sc) that delivers a beam that is complementary to the output beam, 
) that decreases to zero when the phase modulator (PS) is configured to apply a phase difference that equalizes the intensities of the first and second elementary beams, and when the delay line (DL) is configured to apply a delay that compensates for said delay (R12) between said first and second elementary beams, 
a feedback loop (BA) configured to determine, from the error signal, the delay and the phase difference to be applied.
Ferreira et al (US PG PB 2019/0028200) discloses a system for the transmission of the signals wherein prior to the receiver comprises a network modules and discloses:
a first input (Input1) and a second input (Input2), into which are respectively injected the first elementary beam (F1) and the second elementary beam (F2) to be recombined (Fig. 3(a) shows a transmission link according to the invention.  In this example, the signal is split into two copies, each of which propagate along one of the two optical fibers 15a and 15b ¶ [0051], such that the two copies which could be consider the first and second elementary beams respectively), 
an output (Out) that delivers an output beam corresponding to the coherent recombination of the first and second elementary beams (the output of the network module 5 have the first and second copies are coherently superimposed ¶ [0051], such that the output of the network element 5 is understood to be coherently recombination of the beams or signals), 
a delay line (DL) placed on one of the paths of said elementary beams and configured to induce a variable delay on said path, 
a variable coupler (VC) comprising a first 2x2 combiner (Comb), a phase modulator (PS) and a second 2x2 combiner (Comb') (the MZ modules including a Mach-Zehnder interferometers (MZI) may be used to coherently superimpose the first and second copies of the signal. ¶ [0023], such that the figure shows the phase control also includes the first 2x2 combiner and the phase modulator as the MZI is phase controller, including  a phase controller configured to introduce a phase shift into one or both of the arms of one of the MZIs ¶ [0024]), 
the second combiner having a main output that forms the output (Out) of the elementary device and that delivers said output beam and a complementary output (Sc) that delivers a beam that is complementary to the output beam, 
Furthermore, the prior art does not explicitly the prior art of Ferrira does not explicitly disclose any of the components that control the system to compensate for the delay between the two elementary beams through the phase modulations, specifically a control detector (Det) connected to the complementary output (Sc) and configured to generate, from the complementary beam, an error signal () that decreases to zero when the phase modulator (PS) is configured to apply a phase difference that equalizes the intensities of the first and second elementary beams, and when the delay line (DL) is configured to apply a delay that compensates for said delay (R12) between said first and second elementary beams, 
Prosyk (US Patent 6,650,458) discloses an electro0optic modulator having a continuously adjustable chirp and discloses: 
a first input (Input1) and a second input (Input2), into which are respectively injected the first elementary beam (F1) and the second elementary beam (F2) to be recombined (the input 2 is input into splitter 31n which may be a 1x2 splitter or a 2x2 splitter, Fig. 2, with one input used such as to generate a first and second input), 
an output (Out) that delivers an output beam corresponding to the coherent recombination of the first and second elementary beams (the output of the system is through the combiner 33n which maybe 2x1 combiner or a 2x2 combiner with one output unused, Fig. 2, such that, it discloses the prior art discloses the prior art discloses to the coherent recombination of the first and second elementary beams), 
(there are variable phase shifters 31a and 31b. The first and second outputs of the 2x2 couplers 31c are coupled respectively to the first and second outputs output of the input variable coupler 31. The input variable coupler 31 functions to output the signal input to the input variable coupler 31 along its first and second outputs according to a variable combining ratio determining by the relative phase shifts imparted by the first and second variable DC phase shifters 31a, 31b, Col 15, lines 25-35), 
a variable coupler (VC) comprising a first 2x2 combiner (Comb), a phase modulator (PS) and a second 2x2 combiner (Comb) (the 2x2 coupler 31c is coupled to phase modulator 50 and 52 and is coupled to another 2x2 coupler 33c, Fig. 2), 
the second combiner having a main output that forms the output (Out) of the elementary device and that delivers said output beam and a complementary output (Sc) that delivers a beam that is complementary to the output beam (the first and second inputs of the output variable coupler 33 are coupled respectively to the first and second inputs of a 2x2 coupler 33c. First and second outputs of the coupler 33c are coupled respectively by waveguide portions 33k and 33m to first and second variable DC phase shifters 33a, and 33b. Outputs of the variable phase shifters 33a and 33b are coupled to waveguide portions 331 and 33j. Waveguide portions 33a and 33j are coupled to combiner 33n. The combiner 33n may be 2x1 combiner with one output unused, Col, 15, lines 36-45, such that the complementary to the output beam).
The prior art of Prosyk does not explicitly disclose a control detector (Det) connected to the complementary output (Sc) and configured to generate, from the complementary beam, an error signal () that decreases to zero when the phase modulator (PS) is configured to apply a phase difference that equalizes the intensities of the first and second elementary beams, and when the delay line (DL) is configured to apply a delay that compensates for said delay (R12) between said first and second 
The prior art does not disclose alone or combination, the use of the system combination of a delay lane, couplers, and phase shifters or modulators in order to correct for the error by using the phase modulator to apply a phase difference that equalizes the intensities of the first and second elementary beams. Furthermore, the delay line is also configured to apply a delay that compensates for said delay between said first and second elementary beams. Hence, the system corrects for the error with the phase difference between the two signals. 
Furthermore, claim 2-9 are dependent upon claim 1 and comprise the entirety of claim 1 within these dependent claim and are therefore allowable for the reasons previously discussed.
The following patents and patent applications are cited to show the state of the art with respect to coherent receiver along with a corrected method:
(US-20180059332, US-20120106984, US-20100054761, US-20190028200, US-20090279902, US-20050171438, US-20200200975, US-20180034555, US-20160146869, US-20190013878, US-7974543, US-6650458)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/               Examiner, Art Unit 2637